EXHIBIT 32 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350 (AS ADOPTED PURSUANT TO SECTION SARBANES-OXLEY ACT OF 2002) In connection with the Amended Quarterly Report of Ambient Corporation (the "Company") on Form10-Q/A for the quarter endedMarch 31, 2012 (the "Amended Report") filed with the Securities and Exchange Commission, we, John J. Joyce, President and Chief Executive Officer of the Company and Mark L. Fidler, Vice President, Chief Financial Officer and Treasurer of the Company, certify, pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that to the best ofour knowledge: 1. The Amended Report fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934, as amended; and 2. The information contained in the Amended Report fairly presents, in all material respects, the financial condition and results of operations of the Company as of the dates and for the periods presented in the Amended Report. Date:September 24, 2012 By: /s/ John J. Joyce John J. Joyce President and Chief Executive Officer By: /s/ Mark L. Fidler Mark L. Fidler Vice President, ChiefFinancial Officer and Treasurer A certification furnished pursuant to this Item will not be deemed “filed” for purposes of section 18 of the Exchange Act (15 U.S.C. 78r), or otherwise subject to the liability of that section. Such certification will not be deemed to be incorporated by reference into any filing under the Securities Act or the Exchange Act, except to the extent that the registrant specifically incorporates it by reference.
